DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 28-49 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed applications (17/073589 filed on 19 October 2020, which stems from 15/868890 filed on 11 January 2018, which stems from 14/092035 filed on 27 November 2013, which stems from Provisional application 61/73,316 filed on 29 November 2012) are acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 28 January 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28, 34, 39-45, and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter et al. (US PG Pub. No. 2008/0278331 A1) (hereinafter “Hayter) in view of Caduff et al. (US PG Pub. No. 2009/0312615 A1) (hereinafter “Caduff”).
With respect to claim 28, Hayter teaches a glucose monitoring system (par.0024), the system comprising: an on body unit (par.0029 “sensor unit 101 is 
However, Hayter does not teach the processor is communicatively coupled with an accelerometer, receive input information from the accelerometer, and causing the processing circuitry [of the reader device] to adjust a variable data setting based on the received input information from the accelerometer. 
Caduff teaches the processor is communicatively coupled with an accelerometer (force sensor 4 and acceleration sensor 5 coupled to control unit 1; see Fig. 1), receive input information from the accelerometer (signal received from force sensor 4 and acceleration sensor 5), and adjust a variable data setting based on the received input information from the accelerometer (par.0112 “the apparatus is adapted to suppress at least part of its operation and/or issue an alert if fluctuations of the signal from force sensor 4 or the signal from acceleration sensor 5 exceed a given threshold. In particular, the measurement can be interrupted, measured results can be ignored or the user can be advised if it is found that the forces vary too strongly or that the acceleration is too high”).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Hayter to incorporate a force sensor and acceleration sensor in order to suppress at least part of its operations and/or issue an alert (adjust a variable setting) if fluctuations of the signal from the force sensor 
With respect to claim 34, Caduff teaches the input information from the accelerometer comprises sleep information associated with the subject (par.0007 “can also indicate periods of time when there is a greater confidence of measuring changes associated with glucose rather than movement in the evaluation algorithm such as sleep, desk work or driving where limited movement is expected”). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to modify operations based on fluctuations of the signal from a force sensor and an acceleration signal when a user is asleep, as evidence by Caduff.
With respect to claim 39, Caduff teaches the second set of instructions, when executed by the processor, further cause the processor to adjust the variable data setting in real time (par.0112; understood that operation is suppressed in real time based on force/acceleration signal output”). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to suppress at least part of its operations in real-time based on fluctuations of the signal from a force sensor and an acceleration signal when exceeding a given threshold, as evidence by Caduff.
With respect to claim 40, Caduff teaches cause the processor to adjust the variable data setting retrospectively (par.0112). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Hayter to adjust the variable data setting retrospectively, as evidence by Caduff.
With respect to claim 41, although Hayter and Caduff do not explicitly teach the variable data setting is set to every minute, Examiner argues that such a modification 
	With respect to claim 42, Hayter teaches the housing is a single integral unit configured to rest on the skin of the subject (par.0029 “integrated in a single housing and positioned on the user’s body”).
	With respect to claim 43, Hayter teaches the communication module of the sensor electronics is further configured to transmit the data indicative of the glucose level according to a Bluetooth communication protocol (par.0036 “Bluetooth enabled communication protocol”).
	With respect to claim 44, Hayter teaches the reader device comprises a smartphone (par.0027 “mobile phone”).
	With respect to claim 45, Hayter teaches a portion of the glucose sensor is configured to be in fluid contact with interstitial fluid of the subject (par.0076 “transcutaneous positioning of the sensor unit 610”).
	With respect to claim 47, Hayter teaches a temperature probe coupled with the sensor electronics (par.0037 “temperature detection section 203”).
	With respect to claim 48, Hayter teaches the glucose sensor comprises one or more working electrodes and a counter electrode (par.0037).
	With respect to claim 49, Hayter teaches a reference voltage generator (par.0073 “low power voltage comparator 622... to maintain the low power state”).

Claims 29, 32, 33, 35-38, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter and Caduff, as applied to claim 28 above, in further view of Blackadar et al. (US PG Pub. No. 2013/0217979 A1) (hereinafter “Blackadar”).
	With respect to claims 29, 32, 33, 35-38, and 46, Hayter and Caduff teach a glucose monitoring system as established above.
	However, Hayter and Caduff do not teach the limitations recited further in claims 29, 32, 33, 35-38, and 46.
	Regarding claim 29, Blackadar teaches the variable data setting comprises a frequency at which the data indicative of the glucose level is stored in the memory of the reader device (par.0220 “change a frequency at which blood glucose measurements are made”).
	Regarding claim 32, Blackadar teaches the variable data setting comprises a glucose level alarm threshold. (par.0095 “blood glucose monitor, or any combination thereof, may detect a significant change in a subject's physiological parameter that might indicate an alarm condition”)
	Regarding claim 33, Blackadar teaches the variable data setting comprises a glucose rate of change alarm threshold (par.0095). 
	Regarding claim 35, Blackadar teaches the input information from the accelerometer comprises exercise information associated with the subject (par.0220+ “level of activity”).

	Regarding claim 37, Blackadar teaches the variable data setting is decreased during sleep based on the received input information from the accelerometer (par.0219 “determine an operational mode.... based upon the processed data from the blood glucose monitor and the data received from the accelerometer”; par.0220 “after determining an operational mode... change a frequency at which blood glucose measurements are made... low level of activity... reduce a frequency... resting state”).
	Regarding claim 38, Blackadar teaches the variable data setting is decreased during a period of low glucose variability based at least in part on the received input information from the accelerometer (par.0220+).
	Regarding claim 46, Blackadar teaches activate an alarm if a glucose level threshold is exceeded (par.0095 “blood glucose monitor, or any combination thereof, may detect a significant change in a subject's physiological parameter that might indicate an alarm condition”). 
	Therefore, it would have been obvious to PHOSITA at the time of invention to modify Hayter and Caduff such that a variable data setting is adjusted (increased, decreased) based on data received from the accelerometer indicative of various user states (exercise, sleep, etc.) in order to conserve device power, as evidence by Blackadar (par.0228). Additionally, PHOSITA would have had predictable success modifying Hayter and Caduff to generate an alarm when blood glucose levels exceed a threshold, as evidence by Blackadar (par.0095).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter and Caduff, as applied to claim 28 above, in further view of Fern et al. (US PG Pub. No. 2011/0287528 A1) (hereinafter “Fern”).
With respect to claim 30, Hayter and Caduff teach a glucose monitoring system as established above.
	However, Hayter and Caduff do not teach the limitations recited further in claim 30.
	Fern teaches the variable data setting comprises a duration for which the data indicative of the glucose level is stored in the memory (par.0070 “adjust the settings... may include, for example... setting of a insulation duration”).
	Therefore, it would have been obvious to PHOSITA at the time of invention to modify Hayter and Caduff to adjust setting of insulation duration, as evidence by Fern.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter and Caduff, as applied to claim 28 above, in further view of Gao et al. (US PG Pub. No. 2009/0069642 A1) (hereinafter “Gao”).
With respect to claim 34, Hayter and Caduff teach a glucose monitoring system as established above.
	However, Hayter and Caduff do not teach the limitations recited further in claim 34.

	Therefore, it would have been obvious to PHOSITA at the time of invention to modify Hayter and Caduff to adjust data transmission rate in order activate/deactivate monitoring algorithms or branches of monitoring algorithms, as evidence by Gao.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PUYA AGAHI/Primary Examiner, Art Unit 3791